Exhibit 10.2
FORM OF WARRANT
No.

      THIS WARRANT HAS NOT BEEN AND WILL NOT REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS WARRANT, AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS WARRANT
MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED BY SUCH HOLDER PRIOR
TO THE LATER OF THE (X) SIX MONTHS FOLLOWING THE ISSUANCE HEREOF OR (Y) IF
APPLICABLE, THREE MONTHS AFTER IT CEASES TO BE AN AFFILIATE, OTHER THAN (1) TO
THE COMPANY, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND IN ACCORDANCE
WITH ANY APPLICABLE LAWS OF ANY STATE OF THE UNITED STATES, (3) IN AN OFFSHORE
TRANSACTION COMPLYING WITH REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144,
IF APPLICABLE, UNDER THE SECURITIES ACT OR (5) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT BUT IS IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AND IN RELATION TO WHICH THE HOLDER HAS
FURNISHED TO THE COMPANY AN OPINION TO SUCH EFFECT FROM COUNSEL OF RECOGNISED
STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY PRIOR TO SUCH OFFER,
SALE, PLEDGE OR TRANSFER. THE HOLDER HEREOF, BY PURCHASING THIS WARRANT,
REPRESENTS AND AGREES FOR THE BENEFIT OF THE COMPANY THAT IT IS A NON-U.S.
PERSON, AND ACKNOWLEDGES THAT HEDGING TRANSACTIONS INVOLVING THIS WARRANT MAY
NOT BE CONDUCTED UNLESS CONDUCTED IN COMPLIANCE WITH THE SECURITIES ACT.

October 15, 2010
14,863 Shares
Warrant for Purchase of Common Stock
of Clean Diesel Technologies, Inc.
(a Delaware Corporation)
     This Certifies that Innovator Capital Limited (the “Holder”) of [Insert
Address] for value received and subject to the provisions hereinafter set forth
is entitled to purchase from Clean Diesel Technologies, Inc., a Delaware
corporation (the “Company”), 14,863 shares of Common Stock of the Company, par
value $.01 per share (the “Shares”), at a price of USD$10.09 per share (the
“Exercise Price”) on or before 5:00 p.m. local time at the then executive
offices of the Company on or prior to the Expiration Date (as defined below).
This Warrant shall be void unless exercised on or before the Expiration Date.
1. Commitment Letter. This Warrant is issued pursuant to that certain Commitment
Letter between the Holder and the Company (the “Commitment Letter”) relating to
the Offering (as defined therein) and the issuances by the Company to the Holder
of the Primary Shares (as defined therein) and this Warrant on the date hereof.

A-1



--------------------------------------------------------------------------------



 



2. Exercise; Expiration Date. This Warrant may be exercised from time to time by
the Holder as to the whole or any lesser number of the Shares upon tender of
this Warrant at the then executive office of the Company with a written notice
signed by the Holder to the attention of the Company Secretary expressing the
Holder’s intent to exercise the same together with payment to the Company of the
Exercise Price of the Shares stated in the notice to be purchased. If this
Warrant is exercised in respect of fewer than all of the Shares that may be
purchased under this Warrant, the Company shall execute a new warrant in the
form of this Warrant for the remaining Shares issuable under the original
Warrant and deliver such new Warrant to the Holder.
This Warrant and all rights hereunder will expire if not exercised by 5:00 p.m.
prevailing local time in New York, New York on the date that is the earlier to
occur of (i) October 15, 2013, and (ii) that date which is thirty (30) days
after the giving of notice by the Company to the Holder that the Fair Market
Value of one Share has exceeded 130% of the Exercise Price for ten (10)
consecutive days (which 10-day period means, if the Shares are then listed or
traded on an exchange or otherwise quoted, 10 consecutive days for which the
Closing Bid Price is reported), and that the Warrant will therefore expire if
not exercised prior to the Expiration Date.
“Fair Market Value” means (i) the consolidated closing bid price of one Share as
reported on the NASDAQ Stock Market, LLC or on any other principal national
securities exchange on which the Shares are then listed or admitted for trading
or (ii) if the Shares are not then listed or admitted for trading on any
national securities exchange, the last reported sale price or, in case no such
sale takes place on each day during the 10-day period referred to below, the
average of the highest reported bid and the lowest reported asked quotation for
the Shares, either case as reported on any authorized interdealer quotation
system (in each case, the “Closing Bid Price”). If the Shares are not listed or
admitted for trading on any national securities exchange or quoted by any
interdealer quotation system or a similar service, Fair Market Value means the
fair market value of a Share as determined by a majority of the directors of the
Company’s Board of Directors.
3. No Stockholder Rights. This Warrant does not confer upon the Holder or the
Holder’s permitted Assignees any right whatsoever as a stockholder of the
Company, including without limiting the generality of the foregoing, the right
to vote, to receive notices and the right to receive dividends, prior to the
exercise of the Holder’s rights to purchase the Shares as provided herein.
4. Compliance with Securities Laws. This Warrant and the Shares have not been
registered under the Securities Act of 1933, as amended (the “Act”), or
qualified under the securities laws of the several states of the United States
(“State Laws”). The Holder is aware that the issuance of this Warrant and the
issuance of the Shares are being made in reliance on Regulation S under the Act.
This Warrant and the Shares have been purchased for investment and not with a
view to distribution or resale, and may not be assigned, sold or made subject to
a security interest, pledged, hypothecated, or otherwise transferred without an
effective registration statement for such Warrant or Shares under the Act and
qualification under State Laws, pursuant to an exemption from registration and
qualification, or an opinion of counsel satisfactory to the Company that such
registration and qualification are not required. Any Shares issued upon the
exercise of this Warrant (unless pursuant to an effective registration statement
under the Act) shall bear the following legend:

      THIS SECURITY HAS NOT BEEN AND WILL NOT REREGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE HOLDER HEREOF,
BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS
SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED BY SUCH
HOLDER PRIOR TO THE LATER OF (X) SIX

A-2



--------------------------------------------------------------------------------



 



      MONTHS FOLLOWING THE ISSUANCE HEREOF OR (Y) IF APPLICABLE, THREE MONTHS
AFTER IT CEASES TO BE AN AFFILIATE, OTHER THAN (1) TO THE COMPANY, (2) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE LAWS OF ANY STATE OF THE UNITED STATES, (3) IN AN
OFFSHORE TRANSACTION COMPLYING WITH REGULATION S UNDER THE SECURITIES ACT,
(4) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED
BY RULE 144, IF APPLICABLE, UNDER THE SECURITIES ACT OR (5) IN A TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT BUT IS IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS AND IN RELATION TO WHICH THE HOLDER HAS
FURNISHED TO THE COMPANY AN OPINION TO SUCH EFFECT FROM COUNSEL OF RECOGNISED
STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY PRIOR TO SUCH OFFER,
SALE, PLEDGE OR TRANSFER. THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
REPRESENTS AND AGREES FOR THE BENEFIT OF THE COMPANY THAT IT IS A NON-U.S.
PERSON, AND ACKNOWLEDGES THAT HEDGING TRANSACTIONS INVOLVING THESE SECURITIES
MAY NOT BE CONDUCTED UNLESS CONDUCTED IN COMPLIANCE WITH THE SECURITIES ACT.

5. Sale; Assignment. (a) This Warrant may not be transferred, sold, or made
subject to a security interest or charge, pledged, hypothecated, or otherwise
transferred absent compliance with the transfer restrictions set forth above in
this Warrant.
(b) Upon such compliance with the transfer restrictions and upon the delivery to
the Company at its then executive offices of this Warrant along with a duly
completed Assignment Form substantially in the form of Exhibit A hereto (and the
required legal opinion, if any), the Company shall execute and deliver a new
Warrant in the form of this Warrant (including the legend set forth above on the
first page hereof, unless registered under the Act and any applicable State
Laws), but registered in the name of the assignee, to purchase the number of
Shares or that fraction of the Shares issuable under the original Warrant
assigned to the assignee. In case the Holder shall assign this Warrant with
respect to fewer than all of the Shares that may be purchased under this
Warrant, the Company shall execute a new warrant in the form of this Warrant for
the balance of such Shares or the remaining fraction of the Shares issuable
under the original Warrant and deliver such new warrant to the Holder.
(c) Any transfer or sale or attempted transfer or sale of this Warrant in
violation of any provision of this Warrant shall be void, and the Company shall
not record such transfer on its books or treat any purported transferee of the
Warrant as the owner of the Warrant for any purpose.
6. Representations of Holder. The Holder represents and covenants to the Company
by acceptance of this Warrant, as follows:
     (a) That the Holder is not a U.S. Person (as defined in Rule 902 of
Regulation S promulgated under the Act and is not acquiring the Warrant for the
account or benefit of any U.S. Person.
     (b) The Holder acquired this Warrant from the Company and will acquire
Shares issuable upon exercise hereof, for its own account, for investment
purposes only and not with a view to the resale and distribution thereof, in
whole or in part.
     (c) The Holder shall comply with the transfer restrictions set out above
and in the Commitment

A-3



--------------------------------------------------------------------------------



 



Letter (including, without limitation, Schedule B attached thereto and made a
part thereof) and the Holder understands that this Warrant and the Shares
issuable on exercise hereof must be held indefinitely unless subsequently
registered under the Act and qualified under any applicable State Laws, or
unless exemptions from registration and qualification are otherwise available.
     (d) The Holder acknowledges and agrees that hedging transactions involving
this Warrant or the Shares issuable upon exercise of this Warrant may not be
conducted unless conducted in compliance with the Act.
7. Capital Adjustments. The Exercise Price and the number of Shares purchasable
hereunder are subject to adjustment from time to time, as follows:
(a) If at any time there shall be a merger or consolidation of the Company with
or into another corporation when the Company is not the surviving corporation,
then, as part of such merger or consolidation, lawful provision shall be made so
that the Holder shall thereafter be entitled to receive upon exercise of this
Warrant, during the period specified herein and upon payment of the aggregate
Exercise Price then in effect, the number of Shares of stock or other securities
or property of the successor corporation resulting from such merger or
consolidation, to which the Holder would have been entitled in such merger or
consolidation, if this Warrant had been exercised immediately before such merger
or consolidation.
(b) If the Company at any time shall, by subdivision, combination or
reclassification of securities or otherwise, change any of the Shares into the
same or a different number of securities of any other class or classes, this
Warrant shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the Shares immediately prior to such subdivision, combination,
reclassification or other change.
(c) If the Company at any time shall split or subdivide its Common Stock, the
Exercise Price shall be proportionately decreased and the number of Shares
issuable pursuant to this Warrant shall be proportionately increased. If the
Company at any time shall combine its Common Stock, the Exercise Price shall be
proportionately increased and the number of Shares issuable pursuant to this
Warrant shall be proportionately decreased.
8. Governing Law. This Warrant shall be governed by and construed for all
purposes by in accordance with the laws of the State of Delaware without
reference to the conflicts of laws rules of any jurisdiction.
9. Notices. Any notice effecting an exercise of this Warrant shall, if in
writing, be effective upon receipt by the Company of the Warrant, notice of
exercise and payment of the Exercise Price. Other notices shall, if in writing,
be effective on receipt, if delivered in person or by facsimile transmission,
or, if given by mail, four (4) days after deposit in the mail service, air-mail
postage pre-paid, in any case to the then executive office of the Company to the
attention of the Company Secretary, or, if to the Holder, to the address given
above or to such other address by notice so given.
10. Holidays. If the last or appointed day for the taking of any action or the
expiration of any right required or granted herein shall be a Saturday, Sunday
or a legal holiday, then such action may be taken or such right may be exercised
on the next succeeding day not a Saturday, Sunday or a legal holiday.
11. Lost Warrants. The Company covenants with the Holder that, upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of any such loss, theft, or
destruction, upon receipt of an indemnity reasonably satisfactory to the
Company, or in the case of any such mutilation, upon surrender and cancellation
of such Warrant, the Company will make and deliver a new Warrant of like tenor,
in lieu of the lost, stolen, destroyed or mutilated Warrant.

A-4



--------------------------------------------------------------------------------



 



12. Fractional Shares. Fractional Shares may not be purchased hereunder. In lieu
of fractional Shares the Holder shall be entitled to receive a cash payment
equal to the fair market value for such fractional share. Fair market value
shall be the consolidated closing bid price on the NASDAQ Stock Market, LLC on
the date of exercise, or, if the Shares are not listed on such exchange, the
closing price on such recognized exchange on which the Shares may then be
listed, or, if the Shares shall not be listed on an exchange, then the average
of the bid and asked prices of the Shares, if the Shares are traded in an
over-the-counter market, or, if not regularly traded in an over the counter
market, or if the Directors of the Company determine that the trading prices do
not represent fair value, then such fair value as determined by the Directors.
14. Headings. The headings in this Warrant are for convenience of reference only
and shall in no way modify or affect the meaning or construction of any of the
terms or provisions of this Warrant.
[Signature page follows.]

A-5



--------------------------------------------------------------------------------



 



WITNESS the seal of the Company and the signature of its duly authorized
officers as of the date first written above.

         
CLEAN DIESEL TECHNOLOGIES, INC.


   
By:
       
 
 
 
Name: John B Wynne    
 
  Title: Vice President & Interim Chief Financial Officer    
 
       
Attest:
       
 
  Name: Mary Christian-Hein    
 
  Title: Controller    

A-6



--------------------------------------------------------------------------------



 



Exhibit A to Warrant
Form of Assignment
[To be executed only upon permitted transfer of Warrant]
To: Clean Diesel Technologies, Inc.
For value received, the undersigned registered holder of the attached Warrant
hereby sells, assigns and transfers unto [insert name of transferee] pursuant to
and in accordance with the terms of such Warrant, the right represented by such
Warrant to purchase Shares of Clean Diesel Technologies, Inc. to which such
Warrant relates and appoints Attorney to make such transfer on the books of
Clean Diesel Technologies, Inc. maintained for such purpose, with full power of
substitution in the premises.
Warrant Holder
By:
Name:
Title:
Signed in the presence of:
Date:

A-7



--------------------------------------------------------------------------------



 



SCHEDULE B
TO CLEAN DIESEL TECHNOLOGIES UNIT PURCHASE COMMITMENT
NON-U.S. PRIVATE PLACEMENT
TRANSFER RESTRICTIONS
The Units, Primary Shares, Warrants and Warrant Shares (collectively, the “Unit
Securities”) have not been registered under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), and may not be offered or sold to or for the
account or benefit of “U.S. Persons” (as defined in Rule 902 of Regulation S
promulgated under the Securities Act), except pursuant to Regulation S, the
registration requirements of the Securities Act or an exemption from the
registration requirements of the Securities Act.
Accordingly, the Unit Securities are being placed outside the U.S. to non-U.S.
Persons in an offshore transaction in reliance on Regulation S under the
Securities Act. The terms “United States” and “U.S. Person” have the respective
meanings given to those terms in Regulation S under the Securities Act.
Each holder of Unit Securities will be deemed to have represented and agreed as
follows:

A.   It is acquiring the Unit Securities for its own account or an account with
respect to which it exercises sole investment discretion and that it and any
such account or person is not a U.S. Person, and it is aware that the
acquisition of Unit Securities is being made in reliance on Regulation S under
the Securities Act.   B.   It acknowledges that the Unit Securities have not
been registered under the Securities Act and may not be offered or sold except
as provided below.   C.   It understands and agrees:

  1.   that the Unit Securities are being offered only outside the United States
to non-U.S. Persons in an offshore transaction in reliance upon Regulation S
under the Securities Act; and     2.   that it shall not offer, sell, pledge or
otherwise transfer any Unit Security within six (6) months after the date of
original issuance of such Unit Security or, in the case of an affiliate (as
defined in Rule 144 promulgated under the Securities Act) of the Company, at any
time until the later of (i) one (1) year after the date of original issuance of
such Unit Security and (ii) three months after it ceases to be an affiliate of
the Company, other than (in each case as indicated and certified by the
transferor, in the case of Primary Shares or Warrant Shares, in the Certificate
of Transfer on the reverse of the certificate representing such Primary Shares
or Warrant Shares, and, in the case of Warrants, in a certificate furnished by
the transferor to the Company upon request for transfer):

  (a)   to the Company;     (b)   pursuant to an effective registration
statement under the Securities Act and in accordance with any applicable
securities laws of any state of the United States;     (c)   in an offshore
transaction in accordance with Regulation S under the Securities Act;     (d)  
pursuant to an exemption from the registration requirements of the Securities
Act; or     (e)   in a transaction that does not require registration under the
Securities Act but is in accordance with applicable state securities laws and in
relation to which the transferor has furnished to the Company an opinion to such
effect from counsel of recognized standing in form and substance satisfactory to
the Company prior to such offer, sale, pledge or transfer.



B-1



--------------------------------------------------------------------------------



 



D.   It understands that in any resale and transfer of Unit Securities it will,
and each subsequent holder thereof is required to, notify any purchaser of Unit
Securities of the resale restrictions referred to above, if then applicable.
This notification requirement will be satisfied by virtue of the fact that the
following legend will be placed on the certificates representing the Primary
Shares, the Warrants and the Warrants Shares, unless otherwise agreed to by the
Company:

      THIS SECURITY HAS NOT BEEN AND WILL NOT REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE HOLDER HEREOF,
BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS
SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED BY SUCH
HOLDER PRIOR TO THE LATER OF THE (X) SIX MONTHS FOLLOWING THE ISSUANCE HEREOF OR
(Y) IF APPLICABLE, THREE MONTHS AFTER IT CEASES TO BE AN AFFILIATE, OTHER THAN
(1) TO THE COMPANY, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE LAWS OF ANY STATE OF
THE UNITED STATES, (3) IN AN OFFSHORE TRANSACTION COMPLYING WITH REGULATION S
UNDER THE SECURITIES ACT, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144, IF APPLICABLE, UNDER THE SECURITIES ACT
OR (5) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT BUT IS IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AND IN RELATION
TO WHICH THE HOLDER HAS FURNISHED TO THE COMPANY AN OPINION TO SUCH EFFECT FROM
COUNSEL OF RECOGNISED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY
PRIOR TO SUCH OFFER, SALE, PLEDGE OR TRANSFER. THE HOLDER HEREOF, BY PURCHASING
THIS SECURITY, REPRESENTS AND AGREES FOR THE BENEFIT OF THE COMPANY THAT IT IS A
NON-U.S. PERSON, AND ACKNOWLEDGES THAT HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS CONDUCTED IN COMPLIANCE WITH THE
SECURITIES ACT.

E.   It acknowledges that the foregoing restrictions apply to holders of
beneficial interests in the Unit Securities as well as to holders of Unit
Securities.   F.   It acknowledges that it shall not engage in any hedging
transactions involving the Unit Securities unless in compliance with the
Securities Act.   G.   It is a “Qualified Investor” within the meaning of
Section 86 of the Financial Services and Markets Act 2000 and an “investment
professional” within the meaning of Article 19 of the FSMA 2000 (Financial
Promotion) Order 2005.

B-2